Citation Nr: 0717618	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-01 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to a rating in excess of 10 percent prior to 
August 9, 2005, and in excess of 30 percent after October 1, 
2006, for a right knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1946 to August 
1949 and from September 1950 to September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002, July 2004, and September 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.

In July 2002, the RO held that a disability rating in excess 
of 10 percent was not warranted for the veteran's service-
connected right knee disability.  By means of a July 2004 
rating decision, the RO denied entitlement to service 
connection for a left knee disability.  Following an August 
2005 total right knee replacement, in September 2005, the RO 
held that a 30 percent disability rating was warranted, 
effective October 1, 2006, for the veteran's right knee 
disability.

In October 2006, the Board remanded the matter for additional 
evidentiary development.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability 
resulted in the veteran's current left knee disability.

2.  Prior to August 9, 2005, the veteran's right knee 
disability was manifested by crepitus, minor limitation of 
motion, arthritis, and pain on motion, which results in 
additional functional loss.

3. As of October 1, 2006, the veteran's right knee total knee 
replacement residuals are not shown to be manifested by 
severe weakness or severe painful motion, extension limited 
to 30 degrees, or nonunion of the tibia and fibula with loose 
motion, requiring a brace.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.304, 3.310 (2006).

2.  The criteria for a rating in excess of 10 percent, prior 
to August 9, 2005, for a right knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5256, 5257, 5258, 5259, 5260, 5261 
(2006).

3.  The criteria for a rating in excess of 30 percent for a 
right knee disability, status post total knee replacement, 
from October 1, 2006, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.68, 
3.321(b), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 5055 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by December 2003, March 2004, March 2006, and 
November 2006 letters, with respect to the claims of 
entitlement to service connection and to increased ratings.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the December 2003, March 2004, March 2006, and November 2006 
letters.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because a preponderance of the evidence is against the claim 
of entitlement to a rating in excess of 10 percent prior to 
August 9, 2005, and in excess of 30 percent after October 1, 
2006, for a right knee disability, any potentially contested 
issue regarding a downstream element is rendered moot.  
Again, the veteran is not prejudiced by the Board's 
consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, with respect to the matter of entitlement to service 
connection for a left knee disability, the veteran received 
notice in December 2003 and March 2004, prior to the 
adjudication of the matters in July 2004.  With respect to 
the claim of entitlement to increased disability ratings for 
the veteran's service-connected right knee disability, the 
record contains a January 2007 supplemental statement of the 
case following the March 2006 and November 2006 letters.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the December 2003, March 2004, and November 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from South 
Coast Orthopedic Associates, Sacramento Knee and Sports 
Medicine, Sutter General Hospital, and Bay Area Hospital, and 
VA examination reports dated in August 2003, April 2004, and 
December 2006.  Notably, the veteran has submitted in October 
2005 and April 2006 that he does not have any further 
outstanding or relevant evidence to submit in response to the 
March 2004 and March 2006 VCAA letters.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, like arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

Analysis

1.  Service Connection
The veteran seeks entitlement to service connection for a 
left knee disorder.  Service connection is currently in 
effect for a right knee disability.  The veteran claims that 
his current left knee disorder resulted from his right knee 
disability.  The record contains various opinions as to 
whether the veteran's current left knee disorder was caused 
or aggravated by his service-connected right knee disability.  
Upon review of the record, the evidence is relative equipoise  
that the veteran's service-connected right knee disability 
aggravated the veteran's left knee disorder, therefore, 
service connection is warranted for the veteran's left knee 
disability.

The record includes a January 2004 statement from a VA 
treatment provider indicating that in his medical opinion the 
veteran's current knee condition was related to the service-
connected knee injury.  In April 2004, a VA examiner opined 
that the veteran's mild osteoarthritis of the left knee was 
less likely than not caused by or a result of his service-
connected right knee chondromalacia, status post medial 
menisectomy with osteoarthritis.   

In December 2006, a VA examiner opined that the veteran would 
have developed left knee arthritis even without the his right 
knee disability and that his left knee arthritis would have 
become bothersome.  As to any aggravation, the examiner noted 
that favoring the right knee probably made the left knee 
symptoms more bothersome.  The VA examiner concluded that 80 
percent of the veteran's left knee difficulty represented the 
basic problems in the left knee; however, 20 percent of the 
left knee difficulty represented increased pain due to 
favoring the right knee.   

Bay Area Hospital December 2006 private treatment records 
note that after many years of favoring the right knee, the 
left knee had become very painful.  In February 2007, Jeffrey 
K. Bert, MD., from South Coast Orthopedic Associates opined 
that a major contributing factor to the veteran's left knee 
degenerative joint disease was his service-connected right 
knee disability, which caused a limp causing the veteran to 
favor his right leg, thereby, greatly aggravating the 
condition and accelerating the arthritis in the left leg.  

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Rather, the evidence is deemed to be at 
least in relative equipoise as to whether the veteran's 
current left knee disability was aggravated by his service-
connected right knee disability.  Thus, service connection 
for a left knee disability is warranted.

2.  Increased Ratings
Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2006).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degree of disability specified is considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held, "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran seeks entitlement to a disability rating in 
excess of 10 percent prior to August 9, 2005, and in excess 
of 30 percent after October 1, 2006, for his right knee 
disability.  

Service connection for the veteran's right knee 
chondromalacia, status post medial meniscectomy, was 
originally granted by means of a July 1976 rating decision.  
Subsequent to a March 2003 right knee arthroscopy the veteran 
submitted the current claim of entitlement to an increased 
disability rating and entitlement to a temporary evaluation 
of 100 percent based upon surgery requiring convalescence in 
April 2003.  By means of July 2003 rating decision, the RO 
held that a temporary 100 percent evaluation was warranted 
effective March 18, 2003, until May 1, 2003; thereafter, the 
RO continued the previously implemented 10 percent 
evaluation. 

The Board will initially address whether the veteran is 
entitled to a disability rating in excess of 10 percent for 
his right knee disability prior to August 9, 2005.  The 
veteran's right knee disability was rated as 10 percent 
disabling, prior to August 9, 2005, pursuant to Diagnostic 
Code 5258.  Under DC 5258 removal of the semilunar cartilage, 
if symptomatic, is rated as 10 percent disabling.  Prior to 
August 9, 2005, the assigned 10 percent evaluation is the 
maximum scheduler rating assignable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  See Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).  Thus the Board will consider whether 
the veteran is entitled to an increased disability rating 
under the other rating criteria for the knee.

Pursuant to Diagnostic Code 5003, arthritis established by x- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, DC 5003.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of a leg (knee) is rated as 
noncompensable when limited to 60 degrees, 10 percent when 
limited to 45 degrees, 20 percent when limited to 30 degrees, 
and 30 percent when limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260.

Limitation of extension of a leg (knee) is rated 
noncompensable when limited to 5 degrees, 10 percent when 
limited to 10 degrees, 20 percent when limited to 15 degrees, 
30 percent when limited to 20 degrees, 40 percent when 
limited to 30 degrees, and 50 percent when limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.

Although the Board cannot grant a higher rating under 
Diagnostic Code 5259, the Board will considered whether the 
veteran's right knee disability is manifested by additional 
symptomatology not contemplated by Diagnostic Code 5259.  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

The Board will initially address whether the veteran is 
entitled to a separate evaluation due to x-ray evidence of 
arthritis.  VA treatment records, private treatment records, 
as well as VA examinations performed in August 2003 and April 
2004 document x-ray findings of degenerative joint disease in 
the left knee.  Although the evidence demonstrates that the 
veteran has arthritis, he is not entitled to a separate 10 
percent rating under Diagnostic Code 5003 pursuant to the 
General Counsel opinion VAOGCPREC 23-97.  The veteran's 
limitation of motion of his right knee does not warrant a 
compensable rating and his painful motion has already been 
compensated for with the assigned 10 percent evaluation under 
DC 5259.  

In August 2003, active range of motion was from 0 to 130 
degrees and passive range of motion was from 0 to 140 
degrees.  As to DeLuca factors, the examiner opined that 
there would be a 20 degree loss of flexion and a 5 degree 
loss of extension with pain or flare-up of pain.  VA 
treatment notes from November 2003 indicate that the veteran 
had full extension.  Range of motion studies from Sacramento 
Knee and Sports Medicine from December 2003 indicate that the 
veteran lacked 5 degrees of flexion, as well as extension.  
In April 2004, active flexion was to 120 degrees and passive 
flexion was to 140 degrees.  Active extension was to -5 
degrees and passive extension was to 0. As to DeLuca factors, 
the examiner opined that there would be a 20 degree loss of 
flexion and a 5 degree loss of extension with pain or flare-
up of pain.  

Based upon the aforementioned findings, the veteran's range 
of motion, at its worst, is from 5 to 100 degrees.  
Accordingly, a noncompensable evaluation would be warranted 
for both limitation of flexion and extension.  If the Board 
were to assign a separate 10 percent rating, the rating would 
be assigned based on the pain on motion; however, one of the 
criteria under Diagnostic Code 5259 is pain and is considered 
in the 10 percent rating assigned prior to August 9, 2005, to 
the veteran's right knee disability.  To assign separate 10 
percent ratings for painful arthritis would constitute 
pyramiding if a separate rating exists under Diagnostic Code 
5259 where pain is already contemplated, and as such, is to 
be avoided pursuant to 38 C.F.R. § 4.14.

The Board has also considered whether the veteran is entitled 
to a rating in excess of 10 percent under the diagnostic 
criteria for rating limitation of motion.  Diagnostic Codes 
5260 and 5261 provide for rating based on limitation of 
motion.  As noted, however, the medical evidence of record 
does not demonstrate limitation of motion that would warrant 
a compensable rating under Diagnostic Codes 5260 and 5260.  
The veteran has not demonstrated limitation of flexion to 30 
degrees to warrant a 20 percent rating under Diagnostic Code 
5260 or limitation of extension to 15 degrees to warrant a 20 
percent rating under Diagnostic Code 5261.

The Board has also considered the applicability of a higher 
rating for the veteran's right knee disability under other 
appropriate diagnostic codes.  There is, however, no medical 
evidence of ankylosis, recurrent subluxation, lateral 
instability, dislocated cartilage, or impairment of the tibia 
or fibula such as to warrant the application of Diagnostic 
Codes 5256, 5257, 5258, or 5262.  See 38 C.F.R. § 4.71a. The 
August 2003 examiner noted a slight limp favoring the right 
lower extremity and very mild genu valgum; however, there was 
no evidence of effusion.  Additionally, anterior and 
posterior Drawer signs, varus and valgus tests, and 
McMurray's tests were negative.  VA treatment notes from 
November 2003 indicate that although the veteran had a slight 
right antalgic gait and minimal deformity, the knee was 
stable.  Treatment records from Sacramento Knee and Sports 
Medicine from December 2003 indicate that the veteran 
presented with complaints of pain and a sense of giving away; 
however, there was no objective evidence of instability.  In 
April 2004, an examiner noted that there was no true giving 
away of the knee nor did it lock.  There was no ligament 
laxity on varus and valgus stress, and anterior and posterior 
Drawer signs and McMurray's sign were negative.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  Although the August 2003 VA examiner 
noted excess fatigability and weakened movement with 
repetitive knee bending activities and at least 50 percent 
functional impairment with sudden and sharp pain in the right 
knee requiring that the veteran sit down, on a temporary 
basis, until the pain resolved.  These factors have been 
taken into consideration in the assigned 10 percent 
disability evaluation, prior to August 9, 2005, under 
Diagnostic Code 5259.  

Accordingly, a disability rating in excess of 10 percent, 
prior to August 9, 2005, is not warranted.  On August 9, 
2005, the veteran underwent a total right knee replacement 
due to his osteoarthritis.  Diagnostic Code 5055 provides the 
rating criteria for the prosthetic replacement of a knee 
joint.  Prosthetic replacement of a knee joint, for one year 
following implantation of the prosthesis warrants a 
100 percent rating.  With chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, 
a 60 percent evaluation will be assigned.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
the knee replacement is rated by analogy to 38 C.F.R. Part 4, 
Diagnostic Codes 5256, 5261, or 5262. 38 C.F.R. § 4.71, 
Diagnostic Code 5055 (2006).  The minimum rating assigned 
will be 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  
Accordingly, by means of a September 2005 rating decision, 
the RO held that veteran's right knee disability warranted a 
temporary total disability rating for 13 months following 
prosthetic replacement, effective August 9, 2005.  At the end 
of the 13 month period, effective October 1, 2006, the RO 
held that the veteran's service-connected right knee 
disability, post total knee replacement, warranted a 30 
percent rating.  

As of October 9, 2006, in order to warrant a disability 
rating in excess of 30 percent, the evidence would have to 
show chronic residuals consisting of severe painful motion or 
weakness in the right knee.  Upon VA examination in December 
2006, the veteran presented with subjective complaints of 
pain, weakness, and easy fatigue.  Physical examination 
demonstrated range of motion from 8 to 100 degrees, with pain 
on motion.  There was also evidence of patella pain and 
crepitation.  The ligaments, however, were stable and 
McMurray and Lachman tests were negative.  Additionally, 
November 2006 private treatment records from South Coast 
Orthopedic Associates  indicated range of motion from -10 
degrees to 95 degrees.  At that time, there was no effusion 
or instability.  December 2006 private treatment records from 
Bay Area Hospital demonstrated range of motion from -10 
degrees to 110 degrees.  Neither the aforementioned VA 
examination report nor the private treatment records indicate 
findings of chronic residuals consisting of severe painful 
motion or weakness.  The examination report as well as the 
pertinent medical records likewise fail to show any evidence 
of ankylosis and the range of motion studies do not 
demonstrate extension limited to 30 degrees.  There is also 
no evidence that the right knee total replacement surgery 
resulted in a nonunion of the tibia and fibula with loose 
motion and requiring a brace. 

Accordingly, a disability rating in excess of 30 percent, as 
of October 1, 2006, for a right knee disability is not 
warranted.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1), 
however, aside from the periods of temporary total 
evaluations following the veteran's surgeries, the record 
contains no objective evidence that the veteran's service-
connected right knee disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's right knee disability is appropriately 
compensated by the currently assigned schedular ratings and 
38 C.F.R. § 3.321 is inapplicable. 

In conclusion, a disability rating in excess of 10 percent 
prior to August 9, 2005, and in excess of 30 percent after 
October 1, 2006, for a right knee disability is not 
warranted.


ORDER

Entitlement to service connection for a left knee disability 
is granted.

Entitlement to a disability rating in excess of 10 percent 
prior to August 9, 2005, and in excess of 30 percent after 
October 1, 2006, for a right knee disability is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


